Appeal from a decree probating a last will and testament. The testator was about eighty-four years of age and suffering the frailties incident to his advanced years. Two physicians testified that he was rational at the date of the making of the will. There was no definitive testimony to the contrary. The attorney for the appellant-objector asked the Surrogate to disqualify himself because he ate luncheon at the same table with the attorney for the proponent. Objector’s, attorney and his wife sat at an adjoining table. The objection is without merit. *926Decree and order of the Surrogate unanimously affirmed, with costs and disbursements to the proponent payable from the estate. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ. [See post, p. 1035.1